                Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                       )
                                                )
                         Plaintiff,             )        ORDER DENYING DEFENDANT’S
                                                )        MOTION TO REDUCE SENTENCE
          vs.                                   )
                                                )
Clifford See Walker,                            )        Case No. 1:17-cr-111
                                                )
                         Defendant.             )


          Before the Court is the Defendant’s pro se motion to reduce sentence pursuant to the First Step

Act of 2018, filed on May 15, 2020. See Doc. No. 83. The Government filed a response in opposition

to the first motion on May 29, 2020. See Doc. No. 87. For the reasons set forth below, the motion is

denied.



I.        BACKGROUND

          On March 13, 2018, See Walker pled guilty to one count of aggravated sexual abuse by force.

See Doc No. 47. On June 12, 2018, the Court sentenced See Walker to 235 months imprisonment. See

Doc. No. 56.

          On May 15, 2020, See Walker filed the instant motion seeking a reduction of sentence and

compassionate release under 18 U.S.C. § 3582(c)(1)(A) citing the COVID-19 pandemic as a

“extraordinary and compelling” reason for a sentence reduction. See Doc. No. 83. The Government

filed a response in opposition to the motion contending See Walker has not exhausted his administrative

remedies or provided an appropriate basis for compassionate release. See Walker is serving his

sentence at USP Tucson in Arizona. His presumptive release date is March 30, 2034.



                                                     1
           Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 2 of 7



II.    LEGAL DISCUSSION

       18 U.S.C. § 3582(c)(1)(A) allows the Court to modify a term of imprisonment under two

circumstances: by motion of the Director of the BOP or upon motion of the Defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” A defendant “may go directly to the court

if the warden of the inmate’s facility does not respond to the inmate’s compassionate-release request

within 30 days.” United States v. Rodd, No. 19-3498, 2020 WL 4006427, at *4 (8th Cir. July 16,

2020). See Walker contends he submitted a request for compassionate release to the BOP on March

26, 2020, but received no response. See Doc. No. 83. The BOP maintains it never received such a

request. See Doc. No. 87-1. Giving See Walker considerable benefit of the doubt, the Court finds See

Walker has exhausted his administrative remedies.

       In considering a motion to reduce sentence, the Court must assess whether, after considering

the 18 U.S.C. § 3553(a) factors, “extraordinary and compelling reasons” exist which warrant a sentence

reduction, and if a sentence reduction is consistent with the Sentencing Commission’s applicable policy

statement. See 18 U.S.C. § 3582(c)(1)(A). There is no right to counsel in Section 3582(c) proceedings.

United States v. Brown, 565 F.3d 1093, 1094 (8th Cir. 2009). Nor is there a right to a hearing. See

Dillon v. United States, 560 U.S. 817, 827-28 (2010) (observing that, under Federal Rule of Criminal

Procedure 43(b)(4), a defendant need not be present at a proceeding under Section 3582(c)(2) regarding

the imposition of a sentencing modification). It should also be noted that the CARES Act does not

provide the Court with any expanded authority to grant a motion to reduce sentence under 18 U.S.C.

§ 3582(c). See CARES Act, Pub. L. No. 116-136, 134 Stat 281 (2020). The Court may consider



                                                   2
           Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 3 of 7



evidence of a defendant’s post-sentencing rehabilitation but is not required to reduce a sentence based

on rehabilitation. United States v. Sherman, 960 F.3d 978, 982 (8th Cir. 2020).

       Prior to the passage of the First Step Act in 2018, district courts could only grant compassionate

release sentence reductions based upon a motion filed by the director of the BOP. Such motions were

rarely filed. This all changed when the First Step Act was signed into law on December 21, 2018. The

relevant portion of the new law now reads as follows:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that–

         (1) in any case–

               (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt of such
               a request by the See Walkeren of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the factors set
               forth in section 3553(a) to the extent that they are applicable, if it finds that–

                       (i) extraordinary and compelling reasons warrant such a reduction;

                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission;

18 U.S.C.A. § 3582(c)(1)(A)(I) (emphasis added).

       Unfortunately, the First Step Act does not define “extraordinary and compelling reasons.” The

Sentencing Commission policy statement can be found at Section 1B1.13 of the 2018 Sentencing

Guidelines Manual. However, the policy statement pertains to the old law rather than the new law and

thus is of questionable applicability. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *6 (M.D.N.C. June 28, 2019) (concluding the old policy statement provides helpful

guidance but does not control the district court’s independent assessment of whether “extraordinary and

                                                   3
            Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 4 of 7



compelling reasons” warrant a sentence reduction.). The Eighth Circuit Court of Appeals has yet to

address the issue. See United States v. Rodd, No. 19-3498, 2020 WL 4006427, at *6 (8th Cir. July 16,

2020). This Court agrees that the Sentencing Commission’s existing policy statement provides only

limited guidance. See United States v. Fox, No. 2:14-CR-03, 2019 WL 3046086, at *3 (D. Me. July

11, 2019). In addition, the Sentencing Commission will not be publishing a 2019 or 2020 Sentencing

Guidelines Manual for lack of a quorum. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 n.7. The

Application Note to U.S.S.G. § 1B1.13 provides as follows:

       1.     Extraordinary and Compelling Reasons.--Provided the defendant meets the
              requirements of subdivision (2), extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A)     Medical Condition of the Defendant.--

                      (i)    The defendant is suffering from a terminal illness (i.e., a serious
                             and advanced illness with an end of life trajectory). A specific
                             prognosis of life expectancy (i.e., a probability of death within
                             a specific time period) is not required. Examples include
                             metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                             (ALS), end-stage organ disease, and advanced dementia.

                      (ii)   The defendant is–

                             (I)     suffering from a serious physical or medical condition,

                             (II)    suffering from a serious functional or cognitive
                                     impairment, or

                             (III)   experiencing deteriorating physical or mental health
                                     because of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment of a correctional
                             facility and from which he or she is not expected to recover.

              (B)     Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
                      experiencing a serious deterioration in physical or mental health because
                      of the aging process; and (iii) has served at least 10 years or 75 percent
                      of his or her term of imprisonment, whichever is less.

                                                  4
           Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 5 of 7



             (C)     Family Circumstances.--

                             (i)     The death or incapacitation of the caregiver of the
                                     defendant's minor child or minor children.

                             (ii)    The incapacitation of the defendant's spouse or registered
                                     partner when the defendant would be the only available
                                     caregiver for the spouse or registered partner.

             (D)     Other Reasons.--As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

      2.     Foreseeability of Extraordinary and Compelling Reasons.--For purposes of
             this policy statement, an extraordinary and compelling reason need not have
             been unforeseen at the time of sentencing in order to warrant a reduction in the
             term of imprisonment. Therefore, the fact that an extraordinary and compelling
             reason reasonably could have been known or anticipated by the sentencing court
             does not preclude consideration for a reduction under this policy statement.

      3.     Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
             rehabilitation of the defendant is not, by itself, an extraordinary and compelling
             reason for purposes of this policy statement.

      4.     Motion by the Director of the Bureau of Prisons.--A reduction under this
             policy statement may be granted only upon motion by the Director of the Bureau
             of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A). The Commission encourages
             the Director of the Bureau of Prisons to file such a motion if the defendant
             meets any of the circumstances set forth in Application Note 1. The court is in
             a unique position to determine whether the circumstances warrant a reduction
             (and, if so, the amount of reduction), after considering the factors set forth in 18
             U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
             defendant's medical condition, the defendant's family circumstances, and
             whether the defendant is a danger to the safety of any other person or to the
             community.

             This policy statement shall not be construed to confer upon the defendant any
             right not otherwise recognized in law.

      5.     Application of Subdivision (3).--Any reduction made pursuant to a motion by
             the Director of the Bureau of Prisons for the reasons set forth in subdivisions (1)
             and (2) is consistent with this policy statement.

U.S.S.G. § 1B1.13.

                                                  5
           Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 6 of 7



       See Walker contends he has unspecified health conditions which put him at high risk should he

contract COVID-19 while incarcerated. See Walker is 29 years of age and has approximately 165

months left on his 235 month sentence. His presumptive release date is March 30, 2034. See Walker

did not submit any documentation to support his motion. The medical records submitted by the

Government do not reveal any significant health issues. See Doc. No. 88. The Presentence

Investigation Report noted See Walker was in good health. See Doc. No. 49, ¶ 89. See Walker has a

lengthy criminal history. At sentencing he was determined to fall into criminal history category VI.

       The mere existence of the COVID-19 pandemic, which poses a threat to every person in the

country, does not, in and of itself, provide a basis for a sentence reduction. As the Third Circuit Court

of Appeals recently commented, “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). District courts have concluded similarly. See United

States v. Eberhart, Case No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

(“General concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary

and compelling reasons for a reduction in sentence”). This does not mean that COVID-19 is not

relevant to the Court’s totality of circumstances analysis when considering a motion for reduction of

sentence. All factors must be considered. COVID-19 is an extremely dangerous illness. It has caused

more than 140,000 thousand deaths in the United States to date along with severe societal and economic

disruption. In response to the pandemic, the BOP has taken significant measures to protect the health

of the inmates in its charge including working with the United States Centers for Disease Control to

minimize the risk of COVID-19 transmission with its facilities. The risk of infection is very real, both

within BOP facilities and in society in general. Release from prison does not abate the risk. While

sympathetic to See Walker’s concerns regarding the presence of COVID-19 in the federal prison

                                                   6
             Case 1:17-cr-00111-DLH Document 91 Filed 07/22/20 Page 7 of 7



system, the Court does not find that his circumstances clear the high bar necessary to warrant a sentence

reduction.

       The Court finds a generalized fear of contracting COVID-19 is not an “extraordinary and

compelling reasons” for compassionate release or a sentence reduction within the meaning of Section

3582(c)(1)(A). The Court has carefully reviewed the entire record and concludes See Walker has failed

to demonstrate “extraordinary and compelling reasons” that would warrant a sentence reduction. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (noting the burden is on the defendant to

establish a sentence reduction is warranted under 18 U.S.C. § 3582(c)(2)).



III.   CONCLUSION

       Accordingly and for the reasons set forth above, the Defendant’s motion (Doc. No. 83) is

DENIED.

       IT IS SO ORDERED.

       Dated this 22nd day of July, 2020.

                                               /s/ Daniel L. Hovland
                                               Daniel L. Hovland, District Judge
                                               United States District Court




                                                   7
